Case 1:

the Caintig rn Coen, Cheer

 

“hb be feje a lecg

21-cv-01205-WJM-NYW Document 18 Filed 07/09/21 USDC Colorado Page 1 of 3

5 uly 2QO2!
Civil fenton

 

4 To. the Ceautr ZBl-ev- -O1208- Kr

 

FLED
Dw Serk Mam Thirsk, co's RR EERE
it. | pete bee (Y Caneen T= MUL 09 2021

 

 

2 JEFFREY P. COLWEL

 

7. Aehike
hae nd cot FS face.

 

 

 

 

 

 

 

 

 

Le onby

 

 

 

feceere 4 _ Cectesed Aa More —_
lo take _ a a from
VWewry. Shae

 

 

  

 

 

 
Case 1(21-cv-01205-WJM-NYW Document 18 Filed 07/09/21 USDC Colorado Page 2 of 3

 

 

 

wr.) f }
bein A al .

 

— Beth Pda Thi nd

pL

 

 

ot

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-01205-WJM-NYW Document1i8° Filed 07/09/21 USDC Colorado Page 3 of 3

j
WeegeEabyLetata eet U STEEL ety tf tpte ak tea fee fad feesef ety ST: ETFS

L25%-hblO% regen seep
SO) op Heerts “e274 1),
ee 72, ‘4457p PID MTD

A yey op

 

Leye aco

a Wseiyvs ytas |
